DETAILED ACTION
Claims 1-9 were rejected in Office Action mailed on 12/29/2021.
Applicant filed a response, cancelled claims 2-3, 6, amended claims 1, 4-5 and 7-9, and added claims 21-24 on 04/12/2022.
Claims 1, 4-5, 7-14 and 16-24 are pending, and claims 10-14 and 16-20 are withdrawn.
Claims 1, 4-5, 7-9 and 21-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1, line 14, it is suggested to amend “mb,max” to “mb,max”.
Claim 8, lines 2-3, recite a phrase “during a time frame”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “during the time frame”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites a limitation “wherein the time frame Δt is at most 60 min”. However, the specification only discloses “at least 8 min and at most 60 min”, or “at least 15 s”, which does not encompass the broadly recited range of at most 60 min, e.g., 5 s. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-9 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-11, recite “wherein the maximum amount of base mb,max of mb(t) brought into contact with the inorganic porous solid ms at any given time t in step c) is smaller than mb,total/ms”. However, it is unclear how the maximum amount of base mb,max of mb(t) brought into contact with the inorganic porous solid ms at any given time t in step c) is smaller than mb,total/ms (i.e., a ratio) (emphasis added). The examiner interprets that “wherein the maximum amount of base mb,max of mb(t) brought into contact with the inorganic porous solid ms at any given time t in step c) is smaller than mb,total/ms” refers to “wherein the maximum amount of base mb,max of mb(t) brought into contact with the inorganic porous solid ms at any given time t in step c) is smaller than mb,total” according to specification (page 20, lines 13-15). Clarification is requested.

Line 8 and lines 11-12 of claim 1, recite a phrase “the inorganic porous solid” which lacks antecedent basis. It is unclear what the phrase refers to, i.e., the zeolite recited in claim 1, line 2; or another inorganic porous solid that is different from the zeolite recited in claim 1, line 2. The examiner interprets that the phrase refers to the zeolite recited in claim 1.

Regarding dependent claims 2-9, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 22, line 1, recites a phrase “the solid-to-liquid ratio”, which lacks antecedent basis. It is unclear what that phrase refers to, e.g., weight of the zeolite to the volume of the aqueous solution; or weight of a zeolite and the base mb,total to the volume of the aqueous solution. The examiner interprets the phrase refers to weight of the zeolite to the volume of the aqueous solution. Interpretation is speculative. Clarification is requested.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7, 9, 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over, Philip, WO2017/030906A1 (Philip) (with US priority date of August 18th, 2015) (submitted in IDS received on 07/19/2018).
Regarding claim 1, Philip discloses a method of making a catalyst comprising contacting a ZSM-5 zeolite with a base (which would necessarily require providing a zeolite in an amount of ms and providing a total amount of base mb, total), to provide an intermediate zeolite material, recovering the intermediate ZSM-5 zeolite material (i.e., a solid separation step) (Philip, page 1, lines 22-29).

Philip further discloses in one embodiment, the base is added to the reactor incrementally during the caustic treatment period; in another embodiment, the base is added to the reactor continuously (i.e., gradually) during the caustic treatment period (Philip, page 2, lines 18-20); Philip further discloses in Table VII, for sample 5, four 10.6-g doses (i.e., 50% NaOH) added every 20 min; and for sample 6, seven 6.1-g doses added every 15 min (Philip, page 16, Table VII); regarding addition desilication procedure details, Philip further discloses heat an aqueous mixture of catalyst powder, and add an aliquot of NaOH solution, cool, filter and wash with water (Philip, page 15, lines 1-5). 
Given Philip teaches materials used to make the catalyst is identical or substantially identical to the materials used in the present invention, and a method of treatment with base that is identical or substantially identical to that of the instant invention (e.g., specification, page 34, Examples 16 and 17), therefore, it is clear that the maximum amount of base mb,max of mb(t) brought into contact with a ZSM-5 zeolite (i.e., an inorganic porous solid ms) at any given time t would inherently be smaller than mb,total/ms and  wherein the maximum amount of base mb,max of mb(t) at any given time t in step c) would inherently be at most 0.75*mb,total. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Furthermore, Philip discloses it has been found that adding NaOH gradually or in small doses over time rather than all at once in order to keep the solution NaOH concentration relatively low at all times provides increased mesopore formation, which reads upon a method for increasing the mesoporosity of a zeolite (Philip, page 16, 1st paragraph).

Regarding claim 4, Philip further discloses a preheated zeolite/water mixture (Philip, page 13, 3rd paragraph), which reads upon providing the zeolite in an amount of the ms suspended in the aqueous solution.

Regarding claim 5, Philip further discloses small doses of 50% NaOH were added to the reaction mixture at intervals of 15 to 30 minutes (Philip, page 16, lines 15-17); and the reaction mixture refers to a preheated zeolite/water mixture (Philip, page 13, lines 14-17).

Regarding claim 7, Philip further discloses in Table VII, for sample 6 with 50 g of ZSM-5, seven 6.1-g doses of 50% NaOH added every 15 min (Philip, page 16, Table VII). With respective molecular weight (NaOH: 40 g/mol) and mathematical conversion (detailed below), the average rate of adding NaOH is 0.1 mmol g-1 min-1.
Mathematical conversion: 6.1*50%/40*1000/50/15=0.1 mmol g-1 min-1.

Regarding claim 9, Philip further discloses (iii) contacting the intermediate zeolite material with an acid at a temperature of about 20°C to about 100°C for an acid treatment period of about 1 minute to about 10 hours to provide to provide an acid treated ZSM-5 zeolite product (Philip, page 1, bottom paragraph).

Regarding claims 21-22 and 24, Philip further discloses contacting a ZSM-5 zeolite starting material in a reactor with a base at a temperature of about 20°C to about 100°C for a caustic treatment (Philips, page 1, bottom paragraph), which reads upon at a temperature from room temperature to 100 °C. 
Philips further discloses in Scale Up, 77.6 g of 50 wt% NaOH solution was added to a mechanically stirred mixture of Catalyst powder (60 g) in water (1900 g) (Philip, page 13, 3rd paragraph), which corresponds to a concentration of NaOH of 0.5 mol/L of NaOH (i.e., 77.6g*50wt.%/40g/mol/(1.9L)=0.5 mol/L), which would necessarily have a pH of at least 10 to at most 14; which also corresponds to a solid-to-liquid ratio of 31 g*L-1 (i.e., 60/(1900/1000+77.6*50wt.%/1000)= 31 g*L-1).

Philip further discloses in one embodiment, the base is added to the reactor continuously during the caustic treatment period (Philip, page 2, lines 18-20).

Philip further discloses the base is NaOH, LiOH, KOH or NH4OH (Philip, page 2, 3rd paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Philip.
Regarding claim 8, Philip discloses in one embodiment, the base is added to the reactor incrementally during the caustic treatment period; in another embodiment, the base is added to the reactor continuously during the caustic treatment period (Philip, page 2, lines 18-20). For the embodiment when the base is added incrementally, Philip further discloses in Table VII, for sample 6 with 50 g of ZSM-5, seven 6.1-g doses of 50% NaOH added every 15 min (Philip, page 16, Table VII). 
While Philip does not explicitly disclose the time frame when the base is continuously added, it would have been obvious for a person of ordinary skill in the art to use the same time frame when the based is added incrementally as the time frame for when the base is continuously added, e.g., 15 mins, which reads upon wherein the time frame Δt for adding the total amount of base mb,total is at least 15 s.

Regarding claim 23, Philip discloses in Table VII, for sample 5, four doses (i.e., NaOH solution) added every 20 min; for sample 6, seven 6.1-g doses of 50% NaOH added every 15 min (Philip, page 16, Table VII), which corresponds to a time frame of 80 mins and 105 mins.

Although there are no disclosures on the amounts of time frame of at most 60 min as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of addition time frame for the base, including over the amounts presently claimed, in order to provide increased mesopore formation (Philip, page 16, 1st paragraph), and thereby arrive at the claimed invention.	


Response to Amendment
In response to the amended claims 1, 4-5 and 7-9, the previous claim objections and 35 U.S.C. 112(b) are withdrawn, except for the claim objection for claim 8 (page 9 of Office Action mailed on 12/29/2021) and for the 35 U.S.C. 112(b) rejections in items 12-13 (page 9 of Office Action mailed on 12/29/2021). 
However, the amended claims and the added claims necessitate a new set of claim objections and 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections as set forth above.

Response to Arguments
In response to the amended claim 1, which recites, “…wherein the method consists of one alkaline treatment…”. It is noted that the referenced teaching from Bjørgen in view of Philip would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Bjørgen and Philip are withdrawn from the record. However, the amendments necessitate a new set of rejections as set forth above.
In response to Applicants' remark, regarding the double patenting rejection to be held in abeyance, Applicants’ request that the double patenting rejections to be held in abeyance is noted. However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP IB and IB1).
	
Applicant further argues:
“Thus, in contrast to Nubel, the presently claimed method recites a continuous addition of base to the zeolite.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
Philip (i.e., Nubel) discloses it has been found that adding NaOH gradually (i.e., continuously) or in small doses over time rather than all at once in order to keep the solution NaOH concentration relatively low at all times provides increased mesopore formation, which reads upon a method for increasing the mesoporosity of a zeolite (Philip, page 16, 1st paragraph). Therefore, Philip discloses continuous addition of base; furthermore, it is desirable to add base continuously as increased mesopore formation can be achieved.

Applicant further argues:
“The presently claimed method defines the maximum amount of base mb,max of mb(t) at 
any given time t, wherein the maximum amount of base mb,max is at most 0.75*mb,total. This feature is neither disclosed nor suggested by Nubel.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
Philip discloses in one embodiment, the base is added to the reactor incrementally during the caustic treatment period; in another embodiment, the base is added to the reactor continuously during the caustic treatment period (Philip, page 2, lines 18-20); Philip further discloses in Table VII, for sample 5, four 10.6-g doses (i.e., 50% NaOH) added every 20 min; and for sample 6, seven 6.1-g doses added every 15 min (Philip, page 16, Table VII); regarding addition desilication procedure details, Philip further discloses heat an aqueous mixture of catalyst powder, and add an aliquot of NaOH solution, cool, filter and wash with water (Philip, page 15, lines 1-5). 
Given Philip teaches a method of treatment with base that is identical or substantially identical to that of the instant invention (e.g., specification, page 34, Examples 16 and 17). Therefore, it would be obvious to a person of ordinary skill in the art that the alkaline treatment method of Philip would necessarily meet the claimed limitation wherein a maximum amount of base mb,max of mb(t) brought into contact with the inorganic porous solid ms at any given time t is smaller than mb,total/ms and  wherein the maximum amount of base mb,max of mb(t) at any given time t in step c) is at most than 0.75*mb,total, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Applicant further argues:
“None of the cited documents disclose or suggest continuous gradual base treatment in a 
single treatment step. Thus, for at least this reason, the present claims are not obvious over any of the cited references, taken alone or in any combination.”

Remarks, p. 11

The Examiner respectfully traverses as follows:
Philip (i.e., Nubel) discloses it has been found that adding NaOH gradually (i.e., continuously) or in small doses over time rather than all at once in order to keep the solution NaOH concentration relatively low at all times provides increased mesopore formation, which reads upon a method for increasing the mesoporosity of a zeolite (Philip, page 16, 1st paragraph). Therefore, Philip discloses continuous addition of base; furthermore, it is desirable to add base continuously as increased mesopore formation can be achieved.

Applicant further argues:
“In addition, the continuous gradual base treatment, and the fact that the maximum amount of base mb,max of mb(t) at any given time t in step c) is at most 0.75*mb,total, provides a treated zeolite without negatively impacting the particle or crystal size, and allows production of solids with superior physico-chemical and catalytic properties.”

Remarks, p. 11

The Examiner respectfully traverses as follows:
Philip (i.e., Nubel) discloses it has been found that adding NaOH gradually (i.e., continuously) or in small doses over time rather than all at once in order to keep the solution NaOH concentration relatively low at all times provides increased mesopore formation (i.e., superior physico-chemical properties); the results show that the staged-addition experiments 5 and 6 gave higher yields than experiment 4 and also generated desilicated products that were more crystalline (i..e, impacting the particle or crystal size) and higher in Al content than experiment 4; importantly, the catalytic performance of the products of experiments 5 and 6 were significantly improved over those of all the "full initial addition" 15% solids experiments (1-4) (i.e., superior catalytic properties) (Philip, page 16, paragraphs 1-2; page 17, 1st paragraph).

Applicant further argues:
“Furthermore, the claimed method largely prevents fragmentation of the zeolite (specification, page 13: line 26). As a result, the process yields solids which are easily recovered from the alkaline solution after treatment (page 13, lines 20 to 24). In addition to the superior physico-chemical properties, superior catalytic properties, and the enhanced filtration behavior, a reduction in the amount of (costly) organic materials required to preserve the microporosity, crystallinity, and acidity during the alkaline leaching may be obtained (page 13: lines 26 to 30 of the text as originally filed). This is also supported by the experiments, for example Examples 1, 13, 17, 18, 22, 29, 34 - 36. These unexpected properties are neither disclosed nor suggested by any of the cited references, could not have been predicted by one of ordinary skill in the art, and would effectively rebut any allegation of prima facie obviousness.”

Remarks, p. 11

The Examiner respectfully traverses as follows:
Firstly, it is noted that applicant points to specification (page 13: line 26; lines 20 to 24; lines 26-30 of specification as originally filed) to support the position, however, the references of specification are conclusory statement, and applicant has not provided any sufficient evidence, i.e., data, to support the position.

Secondly, the data to show advantageous effects by the continuous gradual base treatment, and the fact that the maximum amount of base mb,max of mb(t) at any given time t in step c) is at most 0.75*mb,total in the present invention is not persuasive for the following reasons. 
The data is not commensurate in scope with the claims. The data only shows specific types, amounts and concentrations of zeolite, a specific type of caustic (i.e., NaOH) with specific amounts and concentrations, using specific addition rates of NaOH, while the present claims broadly encompass any zeolite at any amounts, alkaline treatment using any caustic with any amount and addition rate that would satisfy that the maximum amount of base mb,max of mb(t) brought into contact with a ZSM-5 zeolite (i.e., an inorganic porous solid ms) at any given time t is smaller than mb,total/ms and  wherein the maximum amount of base mb,max of mb(t) at any given time t in step c) is at most 0.75*mb,total. Furthermore, the data (Examples 16-26, 28-32, 34-37, 39 and 41) does not provide data on the maximum amount of base mb,max of mb(t) at any given time t in step c), while the claim broadly recites that wherein the maximum amount of base mb,max of mb(t) at any given time t in step c) is at most 0.75xmb.total.
Therefore, the data to show advantageous effects of the continuous gradual base treatment, and the fact that the maximum amount of base mb,max of mb(t) at any given time t in step c) is at most 0.75*mb,total in the present invention is unpersuasive.
	
Applicant further argues:
“Finally, the specification illustrates that discrete base addition (as per Nubel) yields zeolites having different properties compared to a method of gradual base as presently claimed. This is evident from Table 1, which shows that the Smeso values of example 16 (discrete base addition) are much higher (+50%) than the Smeso values of example 17 (continuous base addition).”

Remarks, p. 11

The Examiner respectfully traverses as follows:
The data to show superior results over the closest prior art is unpersuasive.  Specifically, Philip (i.e., Nubel) already recognizes the criticality of using discrete base addition (Philip, page 1, lines 22-29, page 2, lines 18-20; page 15, lines 1-5; page 16, Table VII).  Philip discloses it has been found that adding NaOH gradually or in small doses over time rather than all at once in order to keep the solution NaOH concentration relatively low at all times provides increased mesopore formation (Philip, page 16, 1st paragraph). See pages 6-7 above.
Therefore, the Examiner has fully considered Applicants’ arguments, but they are found unpersuasive.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732